Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 17/142,711, COMPACT FOLDABLE FRAME, filed on 1/6/21.

Election/Restrictions
Applicant's election with traverse of Species IV (Figures 3A-3D) in the reply filed on 7/27/22 is acknowledged.  The traversal is on the ground(s) that “All of these figures are directed to a foldable frame having various common features, including a mounting assembly, first and second leg assemblies, and first and second supporting assemblies.  For all of these figures, there are only thirteen claims, i.e., claims 1-13, with at least claims 1-4, 11 and 13 being generic.  Search and examination of these thirteen claims will not place an undue burden on the Examiner”.  This is not found persuasive because Figures 1-2D and 4A-4B-9B show different designs of foldable frame having different connection and structure which are distinct from elected figures 3A-3D.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 6,530,331 to Stanford.
Stanford teaches a foldable frame comprising a mounting assembly comprising a first mounting member (42) and a second mounting member (44) spaced apart from the first mounting member.  The mounting assembly comprises a connecting member (36) disposed between the first and second mounting members.  The connecting member having a first end portion connected to or integrally formed with the first mounting member and a second end portion connected to or integrally formed with the second mounting member. The frame comprising first (18) and second (20) leg assemblies.  The first leg assembly is pivotally connected with the mounting assembly at a first side of the mounting assembly and the second leg assembly is pivotally connected with the mounting assembly at a second side of the mounting assembly.  The frame includes first (24) and second (30) supporting assemblies, wherein the first supporting assembly is pivotally connected with the first leg assembly and the connecting member of the mounting assembly and configured to control rotation of the first leg assembly with respect to the mounting assembly.  The second support assembly is pivotally connected with the second leg assembly and the connecting member of the mounting assembly and configured to control rotation of the second leg assembly with respect to the mounting assembly.  Wherein when folded, the first and second leg assemblies are disposed in an interior defined by the mounting assembly and are substantially on a same plane as the mounting assembly.  The frame comprises a respective leg assembly in the first and second leg assemblies comprises a first leg and a second leg and a lateral bar (100), wherein the lateral bar is disposed between the first and second legs and connected to or integrally formed with the first and second legs.  A corresponding supporting assembly (102, 104) in the first and second supporting assemblies is pivotally connected with the lateral bar of the respective leg assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stanford in view of US Patent # 4,111,482 to Jones.
Stanford teaches third (22) and fourth (the other 22 adjacent element # 20) mounting members , each connected to or integrally formed with the first and second mounting members, wherein the third and fourth mounting members are spaced apart from each other with the third mounting member disposed at the first side of the mounting assembly and the fourth mounting member disposed at the second side of the mounting assembly but fails to teach a respective leg assembly in the first and second leg assemblies is pivotally connected with the mounting assembly by a mounting coupler connected to or integrally formed with a corresponding mounting member in the third and fourth mounting members.  Jones teaches the mounting coupler (50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the mounting coupler to Stanford’s third and fourth mounting members as taught by Jones to “accommodate” the third and fourth mounting members (see column 5, lines 18 in Jones’ invention). 
	

Allowable Subject Matter
Claims 3-5, 11 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication # 2005/0103239 to Neunzert et al.
US Patent # 8,622,007 to Peery et al.
US Patent # 9,351,563 to Bennett et al.
US Patent Application Publication # 2017/0013955 to Lin
The cited references above teach foldable table with folding legs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        8/5/22